 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDPHILADELPHIA IRON WORKS, INC.andTHEODORE EARL FINKLOCAL No. 13, INTERNATIONAL BROTHERHOOD OF BOILERMAKERS, IRONSHIP BUILDERS AND HELPERS OF AMERICA,AFLandTHEODORE EARLFINK.Cases Nos. 4-CA-609 and 4-CB-121.March 16, 1953Decision and OrderOn December 9, 1952, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report, and the Respondent Unionfiled a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions,and recommendationsof the Trial Examiner, with the following additions and modifications.1.We agree with the Trial Examiner that the Respondent Employerand Respondent Union violated Section 8 (a) (1), (2),2 and (3), andSection 8 (b) (1) (A) and (2), respectively, by maintaining andenforcing illegal hiring provisions in their collective-bargaining con-tract.We find, as did the Trial Examiner, that the agreement isinvalid on its face because it incorporates 3 the Union's "Working Con-ditions," which unlawfully limit employment to union members,4 estab-lishing thereby an illegal hiring hall arrangement in which employ-ment by the Employer was to be limited to applicants who were unionmembers and were referred by the Union ai Pursuantto the provisionsof Section3 (b) of the Act, theBoard has delegated itspowers inconnectionwith this case to a three-member panel[Members Houston,Styles, andPeterson].2 TheGeneral Counsel has not exceptedto thelimitedscope of therecommended remedywhere, as here, an 8(a) (2) violationhas been found.Article 21, section 2 of the agreement provides : "It is furtheragreedthatthe workingconditionsof Local Lodge No. 13 shallbe complied with in conjunctionwith thisAgreement."Article14, section 3 designatesthe unionsteward asthe one whoshall see that theseworking rules are fully complied with.IRule No. 17 of the "Working Conditions"reads : "Only members in good standing shallbe employedon all jobs under the jurisdictionof Lodge No. 13.Allsuch men shall behired throughthe BusinessRepresentative of Lodge No. 13."As the General Counsel hasnot exceptedto the TrialExaminer's finding that other hiringprovisions in the agreement are notillegal,we adopt themwithout comment.5However, we donot adopt the Trial Examiner's reasoning insofar as it states thatthe Respondents'agreement to condition employment upon the Union's approval is, withoutmore, in itself illegal.NationalUnion ofMarineCooksand Stewards,010 (Pacific Ameri-can Shipowners Association),90 NLRB 1099,1101;PacificAmerican ShipownersAssocia,tion,et al.,98 NLRB 582.103 NLRB No. 65. PHILADELPHIA IRONWORKS, INC.5972.We likewise agree with the TrialExaminer'sfinding that Re-spondent Employer, at the demand of Respondent Union, discrim-inated against Theodore Earl (Ted) Fink by refusing him employmenton September 10, 1951, in violation of Section 8 (a) (1) and (3) andSection 8 (b) (1) (A) and (2), respectively. In concurring in thefinding of violation on the part of theUnion,however, we deem itunnecessary to rely on certain evidence admitted by the TrialExaminerover the objections of the Respondents that the evidence was hearsay.6The record is replete with other evidence which clearly establishesthat the Union demanded that the Employer not put Ted Fink to work.As cited by the TrialExaminer,Ted Fink testified that the Union'sbusiness agent, Kennedy, threatened him that Kennedy would stophim from going to work for the Employer because he was not at thetop of the Union's "Out-of-Work" list; and the Union's vice president,Ryan, testified that about a week later, Kennedy told Ryan that Fink"went up to [Employer] Philadelphia Iron and tried to get his ownjob, but [Kennedy] knocked him back on the list." Indeed, bothEmployer Secretary-Treasurer Barr and Vice-President Faix admittedthat the Employer was in fact contacted by the Union.Thus, wheninterrogated about a call from Kennedy on September10,7 Barr relatedthat about that time he received a call from Kennedy who said, "Iunderstand [Fair] is in need of men.... If he needs any, you tellhim to get hold of me." 8Faix admitted that a call was received fromthe Union before he placed the call to Ted Fink canceling Fink's em-ployment, but contended that his son received the call.According toFaix, the Union "called and said if the Company wanted any men tocall down there."These admissions, together with the above-men-tioned testimony of Barr and Faix and the abundant evidence thatthe Respondents followed the practice of requiring referrals from theUnion's "Out-of-Work" list as a condition of employment, support thefinding that the Union caused the Employer to deny employment toFink.Accordingly, as there was no lawful contractual obligation for theEmployer to limit employment to workmen referred by the Union,"Foreman Carl Fink,complainant's brother,testified that he received a telephone call fromEmployer'sVice-President Faix,who told him that he could not put Ted Fink to workbecause someone from the Union's office had called Employer's Secretary-Treasurer Barr,and told Barr that complainant Ted Fink was not to be put to work.Ted Fink testifiedthat after being hired on September 10 he got a call fromFaixwho told him that theUnion's business agent,Kennedy, had called and told Barr that Ted Fink was not to report towork.As both items of testimony are admissions by an official of the Employer with respectto thesubject matter in issue, we find that they are admissible evidence against theEmployerand not barredby thehearsay rule.N. L. R. B.v. Chautauqua Hardware Corp.,192 F.2d 492,494 ;Reeder Motor Company,96 NLRB 831;Wigmore,Evidence,11048.7 Not September11 or 12,as inadvertently alluded to by the Trial Examiner.e Barr admitted that it was not normal for Kennedy to report to him that the Unionhad menunemployedand to inquire if work was available.257965-54-vol. 103-39 598DECISIONSOF NATIONALLABOR RELATIONS BOARDthe conduct of the Union in demanding that Ted Fink not be per-mitted to work and the Employer's compliance with the demand werein violation of the Act.'OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that :1.The Respondent, Philadelphia Iron Works, Inc., Philadelphia,Pennsylvania, its officers, agents, successors, and assigns, shall :a.Cease and desist from :(1)Entering into, renewing, or enforcing any hiring provisions inany agreement with the Respondent Union or any other labor organi-zation, which requires its employees to join, or maintain their mem-bership in, such labor organization as a condition of employment,unless such agreement has been authorized as provided in the Act.(2)Encouraging membership in the Respondent Union or anyother labor organization of its employees, by refusing to hire appli-cants for employment unless they are union members in good standing,or by discriminating in any other manner in respect to the hire andtenure of employment, or any term or condition of employment.(3) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist the Respondent Union orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all of such activities, except to theextent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized by Section 8 (a) (3) of the Act.b.Take the following affirmative action which the undersignedfinds will effectuate the policies of the Act :(1)Offer Theodore Earl Fink immediate employment in accord-ance with the recommendations set forth in the section of the Inter-mediate Report entitled "The Remedy."(2)Upon request, make available to the Board or its agents forexamination and copying all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other rec-ords necessary to analyze the amounts of back pay under the termsrecommended in the Intermediate Report.9 American Pipe and Steel Corporation,93 NLRB 54, 56;Utah Construction Co.,95NLRB 196;Mundet Cork Corporation and Insulation Contractors of Southern California,Inc.,96 NLRB 1142. PHILADELPHIA IRON WORKS, INC.599(3)Post at its plant in Philadelphia, Pennsylvania, copies of thenotice hereto attached as Appendix A1°Copies of said notice, to befurnished by the Regional Director for the Fourth Region, shall, afterbeing duly signed by the Employer's representative, be posted by itimmediately upon the receipt thereof, and maintained by it for sixty(60) consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Employer to insure that such notices are notaltered, defaced, or covered by other materials.(4)Notify the Respondent Director for the Fourth Region in writ-ing within ten (10) days from the date of this Order what steps theRespondent has taken to comply herewith.2.The Respondent Local No. 13, International Brotherhood of Boil-ermakers, Iron Ship Builders and Helpers of America, AFL, and itsofficers, representatives, and agents, shall :a.Cease and desist from :(1)Entering into, renewing, or enforcing any hiring provisions inany agreement with the Respondent Philadelphia Iron Works, Inc., orwith any other employer, which require employees to join, or main-tain their membership in, the Respondent Union as a condition ofemployment, unless such agreement has been authorized as providedin the Act.(2)Causing or attempting to cause Philadelphia Iron Works, Inc.,its officers, agents, successors, or assigns, to discharge or otherwisediscriminate against its employees in violation of Section 8 (a) (3)of the Act.(3) In any like or related manner restraining or coercing employeesof Philadelphia Iron Works, Inc., its successors or assigns, in theexercise of the rights guaranteed in Section 7 of the Act.b.Take the following affirmative action which the undersignedfinds will effectuate the policies of the Act :(1)Notify the Respondent Philadelphia Iron Works, Inc., in writ-ing that it does not object to, but on the contrary now requests, thatthe Company to employ Theodore Earl Fink in accordance with therecommendations in The Remedy of the Intermediate Report.(2)Notify Theodore Earl Fink in writing that it has so advisedthe Respondent Philadelphia Iron Works, Inc.(3)Post at the office of Local 13 in Philadelphia, Pennsylvania,copies of the notice attached hereto and marked "Appendix B." uw In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."u In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 600DECISIONS OF NATIONALLABOR RELATIONS BOARDCopies of said notice, to be furnished by the Regional Directorfor the Fourth Region, shall, after being duly signed by representa-tives of the Respondent Union, be posted by it immediately upon re-ceipt thereof and maintained by it for a period of sixty (60) con-secutive days thereafter in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken by the Union to insure that such notices are not al-tered, defaced, or covered by any other materials.(4)Mail to the Regional Director for the Fourth Region copiesof the notice attached hereto as Appendix B for posting, the Re-spondent Employer, Philadelphia Iron Works, Inc., being willing,in places where notices to employees are posted.Copies of saidnotice, to be furnished by the Regional Director for the FourthRegion, shall, after beingsigned asprovided in paragraph 3b (3),above, be forthwith returned to the said Regional Director for thesaid posting.(5)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this Order what steps theRespondent has taken to comply herewith.The Respondent Philadelphia Iron Works, Inc., and the RespondentLocal No. 13, International Brotherhood of Boilermakers, Iron ShipBuilders and Helpers of America, AFL, and their respectiveofficers,agents, representatives, successors, and assigns, shall jointly andseverally make Theodore Earl Fink whole for any loss of pay orearnings he may have suffered because of the discrimination againsthim, in the manner and to the extent set forth in the section of theIntermediate Report entitled "The Remedy."Appendix ANOTICE ToALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT enter into, renew, or enforce any hiring provisionin any agreement with LOCAL No. 13,INTERNATIONALBROTHER-HOOD OF BOILERMAKERS,IRON SHIPBUILDERS AND HELPERS OFAMERICA, AFL, which requires our employees to join, or maintaintheir membership in, such labororganization as a condition of em-ployment, except in accordance with the proviso to Section 8 (a)(3) of the Act.WE WILL NOT encourage membership in LOCAL No. 13, INTER-NATIONALBROTHERHOOD OF BOILERAKERS,IRON SHIP BUILDERSAND HELPERSOF AMERICA, AFL, or in any other labor organization, PHILADELPHIA IRON WORSE, INC.601by refusing to hire and employ properly qualified applicants whoare not union members referred by any such union, or by discrimi-nating in any other manner in regard to their hire or tenure ofemployment, or any terms or conditions of employment, except tothe extent authorized by Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees or applicants for employment inthe exercise of their right to self-organization, to form labor or-ganizations, to join or assist any labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment as authorized in Section 8(a) (3) of the Act.WE WILL offer Theodore Earl Fink employment.WE WILL make Theodore Earl Fink whole for any loss of paysuffered as a result of discriminatory hiring practices.All our employees are free to become, remain, or to refrain frombecoming or remaining, members of the above-mentioned union or anyother labor organization, except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of theAct.PHILADELPHIA IRON WORKS, INC.By -------------------------------(Representative)Dated -------------------- -----------------------------------(Title)This notice must remain posted for 60 days from the date hereof andmust not be altered, defaced, or covered by any other material.Appendix BNOTICETo ALL MEMBERS of LOCALNo.13,INTERNATIONALBRornzmooDOFBOILERMAKERS,IRON SHIP BUILDERSAND HELPERS OF AMERIOA,AFL, AND To ALL EMPLOYEES of PHILADELPHIA IRON WORKS, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT enter into, renew, or enforce any hiring provi-sions in any agreement with PHILADELPHIA IRON WORKS, INC., or 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith any other employer, which require employees to join, ormaintain their membership in, the Respondent Union as a con-dition of employment, unless such agreement has been authorizedas provided in the Act.WE WILL NOT cause or attempt to cause PHILADELPHIA IRONWORKS, INC., its officers, agents, successors, or assigns, to denyemployment to, or discriminate against, applicants or employeeswho are not union members referred by LOCAL No. 13, INTERNA-TIONAL BROTHERHOOD OF BOILERMAKERS, IRON SHIP BUILDERS ANDHELPERS of AMERICA, AFL, except to the extent that membershipin a labor organization may be required as a condition of em-ployment by a valid agreement, as authorized in Section 8 (a)(3) of the Act.WE WILL NOT in any like or related manner cause or attemptto cause PHILADELPHIA IRON WORKS, INC., its officers, agents,successors, or assigns, to discriminate in any manner against em-ployees in violation of Section 8 (a) (3) of the Act.LOCALNo.13 INTERNATIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIP BUILDERS AND HELPERS OF AMERICA,AFL, will makeTheodore Earl Fink whole for any loss of pay suffered because ofthe discrimination against him.LOCAL No. 13, INTERNATIONAL BROTHERHOOD OFBOILERMAKERS, IRON SHIP BUILDERS ANDHELPERS OF AMERICA, AFLBy --------------------------------------------------(Representative)Dated ----------------------- --------------------------------(Title)This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASECharges and amended charges having been filed by Theodore Earl Fink againstPhiladelphia Iron Works, Inc., herein called the Company, and against LocalNo. 13, International Brotherhood of Boilermakers, Iron Shipbuilders andHelpers of America, AFL, herein called the Union, the General Counsel, on July30, 1952, issued and served upon each of said Respondents a consolidated com-plaint together with a notice of hearing thereon and an order consolidating bothcases.'The complaint alleged that the Respondents had engaged in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1), (2),I The Company and the Union are sometimes referred to herein as Respondent Union,Respondent Company, and the Respondents. PHILADELPHIA IRON WORKS, INC.603and (3) and 8 (b) (1) (A) and (2) and Section 2 (6) and (7) of the NationalLabor Relations Act, 61 Stat. 136, herein called the Act.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondents:(1)At all times since on or about March 12, 1951, have been parties to.have maintained,and have enforced and are parties to, are maintaining, areenforcing, an arrangement,understanding,or agreement made by and be-tween themselves, whereunder for work to be performed within the geo-graphical jurisdiction of Respondent Union, applicants for employment withRespondent Employer,as a condition of obtaining such employment, mustbe approved for such employment by Respondent Union.(2)At all times since on or about March 12, 1951, the Union has causedand attempted to cause and is causing and attempting to cause the Com-pany to require of applicants for employment with the Company,as a con-dition of obtaining such employment, approval for such employment by theUnion.(3)At all times since on or about March 12, 1951, the Employer has re-quired and is requiring applicants for employmentwith it,as a conditionobtaining such employment, to obtain approval for such employment fromthe Union.(4)That on or about September 9, 1951,Theodore Earl Fink,was a mem-ber in good standing in the Union;that on or about that date he madeapplication for employment with the Company;that on or about September10, 1951, the Company, through its agents and representatives, offered em-ployment to said Theodore Earl Fink ; and that on or about September 10.1951, the Union instructed the employer,through its agents and representa-tives, not to give employment to Theodore Earl Fink.(5)Respondent Union did thus instruct the Respondent Company notto give employment to Theodore Earl Fink,(a) in order to restrain andcoerce Theodore Earl Fink in the exercise of his right to refrain from con-fining his search for employment to the out-of-work list maintained by theUnion; and(b) that in order to cause Respondent Company to encouragemembership in, and participation in, the seek-work practices of RespondentUnion.(6)On or about September 10, 1951, through its agents and representatives,the Respondent Company withdrew its offer of employment to and refused toemploy Theodore Earl Fink.(7)At all times since on or about September 10, 1951, Respondent Com-pany has failed and refused to employ Theodore Earl Fink within the terri-tory covered by the jurisdiction of Respondent Union ; and that RespondentEmployer by such conduct did thus withdraw its offer of employment fromand did thus refuse to employ Thedore Earl Fink within the territory cov-ered by the jurisdiction of Respondent Union. (a) In order to interferewith, coerce, and restrain Theodore Earl Fink in the exercise of his rightto refrain and confining his search for employment to the out-of-work listmaintained by Respondent Union;and (b)in order to encourage member-ship in, and participation in, the seek-work practices of Respondent Union.(8) That by the totality of the Acts described above the Respondent Unionhas engaged in and is engaging in unfair labor practices within themeaningof Section 8, subsection (b) (1) (A) (b) (2), and Section 2, subsections(6) and(7) of the Act. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARD(9) That by the totality of the Acts described above the Respondent em-ployer has engaged in unfair labor practices within the meaning of Section8, subsections 8 (a) (1), (a) (2), and (a) (3), and Section 2, subsections(6) and (7) of the Act.In due course the Respondent Employer and the Respondent Union filed theirseparate answers in which they in substance denied the commission of any ofthe alleged unfair labor practices as set forth in the General Counsel's complaintin the matter. In addition both deny in their separate answers that "theyhave been parties to, have maintained, and have enforced and are parties to,are maintaining, and are enforcing an arrangement, understanding, or agree-ment made by and between Respondent Employer and Respondent Union, where-under, for work to be performed within the geographical jurisdiction of Re-spondent Union, applicants for employment with Respondent Employer, as acondition of obtaining such employment, must be approved for such employmentby Respondent Union." 2Pursuant to notice, a hearing was held in Philadelphia, Pennsylvania, onAugust 18, 1952, before the undersigned Trial Examiner, James A. Shaw. TheGeneral Counsel, Respondent Employer, Respondent Union, and the chargingparty were represented by counsel who participated in the hearing and wereafforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the onset of the hearingcounsel for the Respondent Union moved for a continuance of the hearing forpersonal reasons.The motion was denied by the undersigned. Counsel for Re-spondent Employer also moved to amend his answer to the effect that thecharging party did make application for employment with the Company on orabout September 9, 1951. The motion was granted by the undersigned. Atthe close of the General Counsel's case-in-chief and at the close of the hearingthe Respondents, by their separate counsels, moved that the complaint be dis-missed.The undersigned reserved ruling thereon.The motions are herebydenied for reasons which will be apparent hereinafter.A motion by the GeneralCounsel to conform the pleadings to the proof with respect to purely formalmatters was granted.All parties were then afforded an opportunity to argueorally and to file briefs and/or proposed findings and conclusions.Briefs werefiled with the undersigned by the General Counsel and counsel for the Respond-ents on or about September 25, 1952. They have been given due and carefulconsideration by the undersigned.All parties, though given an opportunity todo so, waived oral argument before the undersigned.On or about September10, 1952, the General Counsel filed with the undersigned a "Motion to CorrectRecord," accompanied by affidavits of services upon the parties.The motion ishereby granted by the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FAOT1.THE BUSINESS OF THE RESPONDENTUpon the entire record in the case the undersigned finds that the RespondentEmployer, Philadelphia Iron Works, Inc., is a corporation organized and exist-ing under the laws of the Commonwealth of Pennsylvania, with its principaloffice and place of business at D Street and Erie Avenue, Philadelphia, Pennsyl-vania.It is engaged in the manufacture and erection of steel plate products at2 Quoted portion from Respondent Union's answer. PHILADELPHIA IRON WORKS, INC.605and outside its plant at the above address. In the course and conduct of itsoperations during the year ending December 31, 1950,It purchased and/or causedraw materials such as steel plates, structural shapes, welding rods, and coalhaving a value in excess of $200,000 to be purchased, delivered, and transportedto its plant at the above address, of which more than 20 percent in value wastransported to its plant in Philadelphia,Pennsylvania,from points outside theCommonwealth of Pennsylvania.During this same period of time the Re-spondent Employer caused finished products, such as steel plate products, valuedin excess of $400,000 to be sold, delivered, and transported from its Philadelphia,Pennsylvania,plant,of which materials and products approximately 30 percentof the value thereof was transported from its plant at the above address topoints outside the Commonwealth of Pennsylvania.From all of the above and upon the record as a whole the undersigned findsthat the Respondent Employer, The Philadelphia Iron Works, Inc., is engagedin commercewithin themeaning ofthe Act.II. THE LABORORGANIZATION INVOLVEDLocal No. 13, International Brotherhood of Boilermakers, Iron Shipbuildersand Helpers of America, AFL, is a labor organization admitting to membershipemployees of the Respondent Company, within the meaning of Section 2 (5) ofthe Act.M. THE UNFAIR LABOR PRACTICESA. The issues:introductionAs the undersigned sees it the primary issues involved herein are as follows :(1)Whether or not there was an agreement or understanding between theCompany and the Union whereunder, for work to be performed within thegeographical jurisdiction of the Union, applicants for employment with theCompany as a condition of obtaining such employment must first be approvedfor such employment by the Union; and (2) whether or not the Company'srefusal to employ Theodore Earl Fink because he had not been approved foremployment by the Union was violative of the Act.As indicated above the Company is engaged in the manufacture, fabrication,and erection of steel plate products,such as the installation of boilers,erectionof smokestacks,and the fabrication of such materials as steel plates,etc.Inorder to carry on its business it must have a constant source of skilled work-men.For the most part it employs boilermakers and persons trained and skilledin related crafts.The main source of its labor supply is craftsmen who aremembers of the Union. The record clearly shows that the craftsmen engagedin this particular field are strongly organized. In fact the uncontradicted andundenied testimony in the record shows that approximately 95 to 99 percentof the craftsmen engaged in the type of work and services performed by theCompany are members of the Union.The Union in order to properly represent and render service to Its member-ship must of necessity carry on its affairs in a businesslike manner. In orderto do this it maintains an office in Philadelphia which is supervised by a businessagent.Under his supervision are clerical employees of the Union who handlesuch routine matters as the collection of dues, keeping the books of the organiza-tion, answering the telephone, and handling the usualbusinessthat one normallyassociates with the offices of any business.At all times material herein JohnJ.Kennedy,was the business manager or agent,as he is referred to many timesin the record. 606DECISIONS OF NATIONALLABOR RELATIONS BOARDAs will be shown hereinafter the business agent of the local is an importantfunctionary.His duties as described in the "Constitution and By-Laws" of theInternational Union are as follows : 8Business Managers1Sec. 11.Business Managers may be2 elected in cities or localities while there3are sufficient members to support such4 an officer. The duties of a Business5Manager shall consist of organizing,6 negotiating, handling grievances under ex-7 isting agreements, assigning members to8work, collecting dues and such other duties9as the Subordinate Lodge or the Inter-10national President may require.He shall11also perform the duties required of him12 under Sections 15 and 17 of this Article,13 in the supervision of Auxiliary Lodges.14The Business Manager shall be bonded, as15provided for in Article XIV of the Inter-16national Lodge Constitution, and such17bond shall be signed by theBusiness Man-18ager and the President and filed with the19President of the Subordinate Lodge.One of the principal duties of the business agent is to police contracts betweenthe Union and employers and/or contractors in the territory under the juris-dictional control of the Union. In the instant case Local No. 13 has geographi-cal jurisdiction over 41 counties in the eastern part of Pennsylvania, which in-cludes the city of Philadelphia.According to the record one of the most important duties ofthe businessagent is to see that employers with whom Local No. 13 has contractual re-lations employ only members of the Union in good standing, and that suchemployees be assigned to the jobs in accordance with their position on the"out-of-work" list which is kept in the Union's office.The customwas at alltimes material herein for employees to report to the officeas soon as a jobwas completed and register with one of the clerks in attendance so that hisname would then be placed on the "out-of-work" list.When calls for workersare received from employers with whom the Union has contractualrelationsthe business agent or someone under his supervision and direction goes to the"out-of-work" list and removes the name ornamesof those whoare on topof the list, and the member or members thus selected are then sent to the jobsite.By this process each member on the list gradually reaches the top andjobs are assigned strictly in accordance with his position on the list.The ob-vious purpose of this system is to see that each member of the Union gets afair "shake," so to speak, as jobs become available.Having thus determinedwho is entitled to the job, thebusinessagent or hisassistantsin the office contactthe member or members so selected either personally, or by telephone, telegraph,I The undersigned is well aware of the fact that the International Union is not a party tothis proceeding,and reference is made to the International's "Constitution and By-Laws"solely for the purpose of showing the responsibilities of one holding the office of businessmanager [or"Business Agents," as he is usually referred to in the record by the witnesseswho testified at the hearing herein]. PHILADELPHIA IRON WORKS, INC.607or some othermeansof communication.As indicated above,and as amplydemonstrated in the record, it is the "out-of-work" list and the consequenceswhich flow from its use by the Union and the Company that is primarily atissueherein.According to the record contractual relations between the Company and theUnion were entered into sometime in 1929, and have continued without inter-ruption to the present time.Prior to the effective date of the amendments tothe Act in 1947, the agreement between the Company and the Union provided fora "closed shop."With the outlawing of the "closed shop" provision in their agree-ment by the amendments to the Act, the parties entered into a new agreementwhich was still in force at all times material herein.Under this agreementthe parties attempted to meet the requirements of the Act as amended.An examination of the agreement between the parties shows that it applies toall of the Respondent Employer's employees in "field construction work (includ-ing construction, erection, rigging, field fabrication, assembling, dismantling andrepairing performed in the field) coming under the jurisdiction of the Inter-national Brotherhood of Boilermakers, Iron Shipbuilders and Helpers of America,as set forth in the rulings and agreements with the Building and ConstructionTrades."'The agreement thus provides that the Respondent Employer "agreesto employ only Boilermakers and Helpers in the performance of the work in-cluded within the scope of this agreement," and the Union agrees to "furnishcompetent Boilermakers and Helpers to the contractor. Contractor shall have theright to determine the competence and qualifications of his workmen and theright to discharge any employee for any just and sufficient cause, provided, how-ever, that no employee shall be discriminatedagainst."As indicated above the Respondents herein operated under a closed-shop agree-ment from 1929 until sometime in 1947, when a new agreement was entered into.The new agreement was necessitated by the enactment of the amendments tothe Act in 1947, whichinter alia"out-lawed" the closed shop. The new agreement,which as the undersigned interprets the record is the one with which we areconcerned herein, provided in lieu of the "closed shop"inter aliaas follows :Section 6.When contractor has requested Union to furnish men for a joband the required number of men are not furnished within a reasonable time,not to exceed three (3) working days, the Contractor may assign such otherworkmen as may be available to perform the required work. Such otherworkmen shall be replaced by competent Boilermakers and Helpers whenavailable and upon reporting to the Contractor.No provision contained inthis language shall provide that non-union workmen may be required tojoin the Union.Section 7.It is agreed that insofar as this agreementis concerned mem-bership in the Union as a condition of employment will be governed by eitherof the following conditions :(1) If and when the Union has been authorized, under the provisions ofthe Labor Management Relations Act, 1947, to make an agreement with theContractor requiring membership in such Union as a condition of employ-ment, such a requirement will be negotiated in the form of a supplement toand made apart of this agreement :* The record indicates that the employees in the Company's shop are represented by theUnion, but are in a separate bargaining unit and hence not covered by the agreement withwhich we are concerned herein.The local that represents such employees is designatedas "Local No. 800." 608DECISIONSOF NATIONALLABOR RELATIONS BOARDOR(2) In the event existing laws prohibiting the closed shop are repealed,or the Building and Construction Industry is exempt from the provisionsthereof, the standard closed shop provisions governing membership and hir-ing through the Union will be negotiated in the form of a supplement to andwill automatically supersede the foregoing sections of this Article and be-come immediately in effect.As the undersigned sees it, standing alone, there is nothing illegal in the aboveprovisions of the agreement. But, they cannot be so considered because the "four-corners" of the agreement are determinative of the legality or illegality of thisor any other written instrument. Further examination of the agreement showsthat the "working conditions and scale of wages of Local Lodge No. 13..."are, so to speak, incorporated by reference in the body of the agreement.pertinent language of the agreement in this regard reads as follows :TheUNIFORM AGREEMENTARTICLE 21.Section 1.There shall be but one agreement, identical in every respectrepresented to each and every Contractor erecting work in the jurisdictionof Local Lodge No. 13.Section 2.It is further agreed that the working conditions of Local LodgeNo. 13 shall be complied with in conjunction with this Agreement.Following the above article 21 of the agreement there appears article 22, styled"Agreement Qualifications," which the undersignedconcludes and Andeto be a"savings' clause," which reads as follows :AGREEMENT QUALIFICATIONSARTICLE 22.Section 1.It is not the intent of either party hereto to violateany laws orany rulings or regulations of any Government authorityor agency havingjurisdiction of the subject matter of this Agreement and the parties heretoagree that, in the event any provision of this Agreement is held to be unlaw-ful or void by any tribunal having the right to so hold,the remainder of thisagreementshall remain in full force and effect, unless theparts so foundto be void are wholly inseparable from the remaining portions of thisAgreement.Throughout the record and the agreement between the parties there isreferenceto the responsibilities, duties, and obligations of the business manager of theUnion and the stewards, who are present at the job site. Since both of theseofficials of the Union play an important role in the ultimatefindings of theundersigned, he deems it necessary to set forth herein the pertinentprovisions inthe agreement as regards both. It follows below :DUTIES OF STEWARDSARTICLE 14.Section 1.The Steward's duties shall be to settle any grievance that mayarise on the job, subject to the confirmation of the Business Manager. Ifhe is unable to do so, the Business Manager shall then be notified and if heis unable to settle the grievance, he shall notify the International Presidentof the International Union at once, giving in detail a full report of saidgrievance. PHILADELPHIA IRON WORKS, INC.609Section Z.The Steward shall have the authority to examine the cards of allmembers of the Union employed on the job as often as he deems necessary.Section 3.The Steward shall see that the provisions of this Agreement, allsafety rules of the State and working rules of Local Lodge No. 13 are fullycomplied with and report any infractions thereof to the BusinessManager.Section 1.The Steward shall not be discriminated against for the dischargeof his duties.BUSINESS MANAGER AND RESPONSIBILITIESARTICLE 15.Section 1.It is further understood and agreed that Local Lodge No. 13shall designate the local Business Manager who is duly authorized and willbe consulted on all matters pertaining to the application of this Agreement.It being specifically understood that the International Union will only beliable for the acts of said Business Manager when such acts have first beenapproved in writing by the International President's office.Section 2.Under no circumstances shall Job Stewards or any employeemake any arrangement with Foreman or Management that will change orconflict in any way with any section or terms of this Agreement.SectionS.Nothing contained herein shall be construed as limiting orabridging the right of the International Union to assign an InternationalRepresentative to work with or assist any Local Union, Business Manageror Contractor in the negotiation or application of the terms and conditionsof this Agreement.From all of the foregoing the undersigned finds that the "working conditionsand scale of wages of Local Lodge No. 13" are part and parcel of the signed agree-ment between the Respondents, and was in full force and effect at all timesmaterial herein.Let us now look to the "working conditions" themselves for further enlighten-ment as regards the legality or illegality of the agreement.Beginning at page2 of the "conditions," section No. 6 we find the following:No. 6. It will be understood that the Business Representative's office inthe localities in which the work is being erected will be notified before thestart of any job, so that the Business Representative can furnish competentForemen, Boilermakers, Welders and Helpers ; and as much advance noticeas possible is to be given by the Contractor.No. 7. The Business Representative shall have access to all jobs and it shallbe his duty to appoint Foremen and Stewards on all jobs.No. & The Steward's duties shall be to settle all grievances that may ariseon the job; if unable to do so he shall notify the Business Representative;if the Business Representative is unable to settle the grievance, the Inter-national Office shall be notified at once and give in detail a full report of saidgrievance.The Steward shall have authority to examine cards of all mem-bers employed as often as he deems necessary. Stewards shall see that theworking rules of the local are enforced and that all safety rules of the statewhere work is being performed are fully complied with. Stewards shallnot be empowered to call any strike or work stoppage. The Steward andthe Foreman shall be the last men laid off.Pursuing the "working conditions" further we find rule No. 17, which in theconsidered opinion of the undersigned is quite pertinent to the issue involvedherein.It reads as follows: 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo. 17. Only members in good standing shall be employed on all jobs comingunder the jurisdiction of Lodge No. 13.All such men shall be hired throughthe Business Representative of Lodge No. 13.[Emphasis supplied.]It is significant that throughout the printed text of the "working conditions"the language is couched and doubly emphasized by the transitive verb "shall."Hence from the language of the "working conditions" the undersigned finds thatthe provisions therein as regards the functions and responsibilities of the busi-nessmanager and the stewards under his supervision are mandatory and bindingupon the Respondents, particularly the Respondent Employer.In view of the foregoing and in particular the plain languageof the agree-ment and its creature the"workingconditionsand scale of wages of Local No.13,"the undersigned is convinced and finds that at all times material herein theRespondentshave been parties to, have maintained, and have enforced, andare partiesto, are maintaining, and are enforcing,an arrangement,understand-ing, or agreementmade by and between them.Whereunder, for work to beperformedwithin the geographical jurisdiction of Respondent Union, applicantsfor employment with Respondent Employer, as a condition of obtaining suchemployment,must be approved for such employment by Respondent Union, andthat pursuant to said agreement the Respondent Union had caused and attemptedto cause and iscausing and attempting to cause Respondent Employer torequire of applicants for employment with Respondent Employer as a conditionof obtaining such employment, approval for such employment by RespondentUnion.In other words the undersigned finds that the agreement between the partiesis invalid on its face.This finding of course is primarily predicated upon theplain and unambiguous language of the "working conditions." In the con-sidered opinion of the undersigned his finding in this regard is buttressed bythe facts found hereinafter as regards the application of the Union's rules and/orworking conditions to the charging party herein Theodore Earl Fink. Theundersigned is not unmindful of the testimony of James A. Barr, secretary-treasurer of the Respondent Employer, as regards certain deviations from theplain language of the agreement by the Company in its hiring of nonmembersof the Union. This phase of the case and its relationshipto the issues in-volved will be discussed in greater detail hereinafter.Suffice it to say, however,that Barr's testimony in this regard has not convinced the undersigned thatthe agreement means other than what its plain language says.Further support of the General Counsel's position as regards the agreementbetween the parties and the above findings of the undersigned is found in theundenied and uncontradicted testimony of James J. Ryan, who at all timesmaterial herein was one of the vice presidents of the Union, and had occupiedthat position for approximately 7 years. In addition he was one of the originaldraftsmen of the "working conditions" and his name as such appears on GeneralCounsel's Exhibit No. 3, which admittedly is a genuine copy of said workingconditions, which the undersigned has found above to be part and parcel ofthe "Agreement" the same as if physically embodied therein.According to Ryan, the "working conditions" as regards the employment ofworkers on jobs over which the Union has jurisdiction are strictly adhered toby the Union and employers with whom it has contractualrelations.In thecourse of his testimony as regards the role of the businessmanager of theUnion in the placement of workers on such jobs, he testifiedthat no one goesto work on a job unless he has been sent there by Business Manager Kennedy,or has a permit card from him to work on the job. In the consideredopinionof the undersigned an excerpt from Ryan's testimony as regards the actual PHILADELPHIAIRONWORKS,INC.611practice of the Union in referring members to jobs from the "out-of-work" listshould be set forth herein.Accordingly it follows below :Q. (By Mr. Summers) Tell me a bit about this out-of-work list.Whatis it?A.Well, when you get out of work, you go down and signyour nameon a slip in person, andthen as a jobcomes up, as the men goout to work,you go along in rotation, and you get a job.Q. Are these jobs posted somewhere?A. No.Q. You say when your job comes up you go out and get it.What doyou mean?A. You come up in rotation, as the fellows go out ahead of you. Youare put at the bottom of the list when you go in there.Q. Do you know where you are on the list, normally?A. You can ask your number.Q. I see.When a job comes up, how do you know it?A. They will give you a call, or maybe send you a telegram.Q. I see.And if you are in the Union hall at the time the job comes up?A. They will give you a job right there, and you go to work.Q. But in all three of those instances, they will tell you to report, andwhere?A.Whatever shop you are going to report to, the steward or theforeman.Q. Is that list open to non-members of the Union?A. No, I don't think so.Q. You don't believe so?A. No, I am pretty sure of it.Q.Have you ever seen the name of a non-member on the list?A. I have seen them on permits, last month. In fact, I think we havethem on permits there.Q.Well, is it open to anyone who is not either a member, or a permitman?A. I didn't get that right.Q. Is the list open to anyone who is not either a member of the Unionor a permit man?A. Oh, no, no ; that is only for members.Q.When a person goes to work upon being referred, as you just indicated,who signs him up for work?A.Well, I believe Kennedy sends a slip out signed by the girl.He giveshis consent,and the bookkeeper puts her name and sends it out. Shesends either a telegram or a telephone call, or a card.Q.Who signs them up at the job?A. At the job?Q. Yes.A. Thesteward.Q. The steward?A. Yes, that's right.He checks their dues and sees that they are in goodstanding.Q. Can non-members of the Union be hired?A. Not to my knowledge. They must have a card at all times.Ryan's interpretation of the role of the Union in enforcing its "working con-ditions" on jobs he personally worked on is corroborated by the credible testi- 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDmony of CharlesFink, a foremanemployed by the Respondent Employer, andTheodore Earl Fink, the charging party herein.In makingthe above finding the undersigned is not unmindful of thecases citedby the Respondent Union in support of its position that the agreement betweenthe parties was valid and clearly within the purview of the Act.He has read thecasescited and is familiar with their holdings, but he is convinced that none arein point with the factual situation found here.Here the undersignedhas foundthat the agreement is illegal on its face. Such was not thecasein the casesreferred to by counsel for the Respondent Union.Had the agreement with whichwe are concerned with herein not embodied and made the "working conditions"of the Union a part thereof, then the undersigned might well have found to thecontrary.Suffice it to say, however, that the vice of the agreement, as theundersignedseesit, is the fact that the "working conditions" of Local No. 13are part and parcel of it the same as if they had been written directly therein.Moreover it is significant that nowhere in its brief does the Respondent Unionmention the fact that the "working conditions" of Local No. 13 are specifically"spelled out" in section 2 of article 21 of said agreement.Clearly, here lies theanswer to the legality of the agreement between the parties.It was in the light of the above that the events with which we are concernedherein occurred.The charging party, Theodore Earl Fink,' at all times material herein was amember in good standing of the Union, and had been for the past 11 years. OnSaturday, September 8, 1951, he called John Faix, the vice president and superin-tendent of the Respondent Employer at his home.At the time Faix was absentand Fink left a message with his wife to call him at his home. The next day,Sunday, September 9, 1951, Faix called Fink. In the course of their telephoneconversation Fink asked Faix for a job in the Philadelphiaarea,and at thetime told him that he was badly in need of workin order to support his family,or as Faix put it he was "scratching the bottom of the barrel" insofar as hisfinances were concerned.Faix told him that he would check up on the matterand call him later.On the next day, Monday, September 10, 1951, Faix talked toTed Fink over the phone, and told him to report immediately to a job at "StetsonHat." In the course of that conversation Faix asked Fink what he was going todo about "Kennedy,"meaningthe business agent of the Union. Fink told himthat he would call Kennedy and inform him that he had the job at "Stetson Hat."Thereafter, Fink called the Union's office but was unable to get Kennedy on thephone until about 2: 30 p. in.At this time Fink told Kennedy that he had thejob at "Stetson Hat" and intended to report for work atonce.Kennedy toldhim in words or substance that he could not take the job because he was not onthe top of the "out-of-work" list. In the considered opinion of the undersignedFink's version of the conversation is of the utmost importance not only becauseit is one of the compelling factors in his ultimate determination of the issuesinvolved herein, but also because it stands uncontradicted and undenied in therecord.This isso becauseneither of the Respondents herein chose to callKennedy as a witness nor did either of them make any showing one way or an-other by way of comment or otherwise through their counsel that he was un-available as such.This, in face of the fact that Kennedy is referred to adverselytime and again throughout the official transcript of the record.Accordingly,Fink's testimony in this regard is credited.Av excerptfrom TedFink's testi-mony in this regard follows below :11At times referred to herein as "Ted" Fink,in order to not confuse him with his brotherCharles Fink,who also appearedand testified / *ais proceeding. PHILADELPHIA IRON WORKS, INC.613Q. Did you talk to Mr. Kennedy?A. I called Mr. Kennedy's office around half past eleven, right after Italked to Faix, and I called him continually until half past two. I think Imade six phone calls all together.Q. You mean you were unable to reach him?A. I reached his office, and a girl in the office told me Mr. Kennedy wasn'tin, continually.Q. Did you eventually reach Mr. Kennedy?A. Yes, around two thirty.Q.What did you say, and what did he say?A. I told him about the job I had with Philadelphia Iron Works to go to,and he said "you are not going there," and I asked him who was going tostop me, and he said "I will."He said "you are not on the top of the list,and you arenot eligible to go there."Q. Anything further?A. Yes, sir.And then I said "well, I am going to go to work, and if youare big enough to knock me off, Mr., you come up and do it." And that wasthe end of the conversation.Well, no ; there was a little more to thatconversation.I said to him. "If you are big enough to knock me off youcome up and do it," and his return was "Well, I am big enough," and thatwas the end of the conversation.Q.He said you weren't eligible ; is that right?A. That's right.Trial Examiner SHAW : He told you two things ; that you were not at thetop of the list, and secondly, that you were not eligible ; is that right?The Witness : That is the reason why I wasn't eligible, because I wasnot on the top of the list.Shortly after his conversation with Kennedy, Fink called his brother CharlesFink,' the foreman on the job at "Stetson Hat." Ted told his brother that itwas then late in the afternoon and that by the time he got out to the job site itwould be too late to go to work and asked him if the job would be "open" thenext morning.His brother told him that it would be. In the course of theconversation Ted Fink told his brother about his conversation with Kennedyand that Kennedy had told him not to report for work, but that he intended toreport regardless of Kennedy's instructions.Later events, however, precludedhim from doing so.That evening Faix called Ted Fink and told him not to report for work at the"StetsonHat" job the next morning, September 11, 1951. According to TedFink's testimony, Faix told him in the telephone conversation that Kennedy hadcalled Barr, the Respondent Employer's secretary-treasurer, and told him thathe [Ted Fink] was not to report to work the next morning at the "Stetson Hat"job.As a result of Faix's call, Fink did not report for work the next morning,September 11, 1951.Charles Fink, a brother of Ted Fink, testified that he was employed as a fore-man by the Respondent Employer, and was in charge of the "Stetson Hat" jobreferred to above, at all times material herein.He described his duties asfollows :Q. As foreman,what are your duties,generally?A.Well, todo work.Q. Speak up, please.4 Referred to herein as either "Carl" or "Red" Fink. [In the recordsome of the witnessescall him "Red" Fink, and others, such as Faix, "Carl" Fink.]257965-b4-vol. 103-40 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Just to do work, is the only thing I know. Perform jobs, erect jobs,at various places.Q. You mean you work at one place until that job is finished, and thenyou are assigned to another?A. That's right.Q. You work out in the field, do you?A. That's right.Q. Do you have men under you?A. That's right.Q. To give them orders?A. That's right.Q. Can you hire or discharge?A. I can discharge, and I can hire, providing I tell Mr. Faix I needmen for the job, and he will tell me, or either he will tell me or he will goahead and hire them.Q. Isn't Mr. Faix on the job with you?A. No, not always.Q. Is he most of the time?A. He spots around once or twice a day.Q. Once or twice a day?A. Yes.Q.Where does he normally work?A.Well, he is all over.He doesn't work at any place.Q.Where does he work out of?A. He works out of the Philadelphia Iron.Q.Well, are you top man on the job, most of the time?A. That's right.Q. Are youcalled an erector or foreman?A. I could be called either, I guess, but I classify myself as a foreman.He further testified that he was a member in good standing in the Union,and was included in the bargining unit represented by the Union in its agree-ment with the Respondent Employer.?According to Fink, the following procedureis used in procuring workmen for the various jobs which he has been assigned tooversee:Q. Now, I would like to find out about the general hiring practices ofthe employer on the various jobs in the field.Who decides what the needsare, how many men are needed?A. I mostly do.Q. How do you go about filling that need?A.When I go on a job, maybe I will take three or four men with me, ontothe job,and see what it is all about,and then if I need more men,Mr. Faixwill come to the job, and I will tell him, and he will either hire them or tellme to go ahead and hire them.Q.Well, let's first speak about those he tells you to go ahead and hire.Tell us the processes.A.Well,if I am supposed to hire them,I call the hall and tell them whatmen I need,whether it is a welder,whether it is a boilermaker,or a helper,or what it is, and then they send the men to the jobs.7Charles Fink is carried on the payroll as a "Leadman" and draws wages as such underthe terms of the agreement between the Companyand theUnion.His rate of pay was$3.50 per hour.At thetime of the hearing herein he had been employed by the RespondentEmployer for 15 years. PHILADELPHIA IRON WORKS, INC.615Q. You do that yourself, or do you do it through anyone?A. I beg your pardon?Q. Do you call them yourself,or do you doit througha stewardor some-thing?A.Well, we don't always have a stewardon our jobs.Q.When youdo have asteward?A. Then I go to the steward.Q. You go to the steward?A. That's right.Q. If you don't have a steward on the job, you will call the hall?A. I will call the hall.Q. Are any but members of Local 13 hired?A. Are any members of 13 hired?Q. No, are any except members of Local 13 hired?Mr. KLEER : Now, just a minute. I object to the form of that question.If he is limiting the question to the men he hired, that is one thing ; butif he is talking about an interpretation of the contract, that issomethingelse.I object to the broad question.Trial Examiner SHAW: Rephrase the question.Mr. SUMMERS:Iwill rephrase the question, and go back to anotherone.Q. (By Mr. Summers) These persons who are hired by Mr. Faix, ratherthan yourself, do you know what process he uses in hiring those people?Mr. KLEES : If he knows.Trial Examiner SHAW : If he knows.Q. (By Mr. Summers) Yes, if you know.A. He calls the hall.Q.He calls the hall?A. And they, in turn, send men out, if they have them.Q. Now, to your knowledge, and this would include men hired both by you,and Mr. Faix-to your knowledge, have any but members of Local 13 beenhired?A. No, sir.Q. And how long back does that go? Well, would you say for the lastthree years that that is true?A. Oh, yes.Q. At least three years?A. Oh, yes.Carl Fink's version of the circumstances surrounding the hiring of his brotherTed Fink on the "Stetson Hat" job, was as follows. Faix came out on the job onMonday morning, September 10, 1951, and he told him that he could use anotherman on the job. In the course of the conversation Faix suggested that he hireTed Fink' This was agreeable with him and he immediately left the job site andwent to a nearby telephone and called his brother. At the time Ted was not homeso he left a message with his son, and instructed him to tell his father that he hada job for him and to come on out and go to work. Later in the day, sometime inthe late afternoon, Ted Fink called him and said that since it was so late in theday he would not report, but would the next morning if the job was still avail-able.'He assured Ted that the job was still open and that it would be all right to9According to Faix there was "ill-feeling"between the Fink brothers and he carefullybroached the question of putting Ted Fink on the job before sending him out to work underthe supervision of "Carl,"in order to dissipate any friction that might possibly develop.9 Seesupra. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDreport for work the next morning. Shortly thereafter, he receiveda call fromFaix who told him that he could not put Ted Fink to work because someone fromthe Union's office had called Barrand told him that Ted Fink was not to work onthe "Stetson Hat" job. Fink in his testimony was vague as to whetherFaix saidthat Barr had talked to Kennedy or not. In any event theundersigned deems it.unnecessary to resolve his testimony in this regard forreasonswhich will beapparent hereinafter. Suffice it to say that in theconsideredopinion of the un-dersigned the material factor is the fact that Faix told him not to hire TedFink, because the Union had called the office and instructed the Respondent Em-ployer to refrain from such action.The answerof courseis the record itselfand the undersigned's appraisal of the testimonyof Barr and Faix in this regardwhich follows immediately below.Both Barr and Faix in substance denied that the Union or any representativethereof called them or any employee in the Respondent Employer's office relativeto the placement of Ted Fink on the "Stetson Hat" job.Faix admitted that he told Carl Fink that it would be all right to hire TedFink on the "Stetson Hat" job.However, his version of the incident was thatwhen he went out to the job site on Monday, September 10, 1951, he found thatthe crew on the job was experiencing considerable difficulty in getting the mate-rial on the desired "spot."He discussed this matter with Carl Fink, who sug-gested that they hire another man to assist in this particularphase of the work.At this point Faix suggested that they hire Ted Fink. Carl Fink agreed to do so,and took steps to get Ted out to the job in the manner described above. Shortlythereafter Faix left the job site.He returned later in the afternoon, about 3 or3: 30 p. in., and at that time he found that the crew on the job was making betterprogress than he had anticipated and it occurred to him that perhaps they wouldnot need anotherman onthe "Stetson Hat" job.His thought in this regard wasconfirmed when he later talked to a truckdriver who hadjust returned from thejob site, who informed him that the crew had succeeded in gettingthe materialinside the plant on the "spot" where the main job was to be done. Since a partof his job was to keep the cost of labor down he decided they did notneed TedFink or any other worker on the job.With this in mind he called Ted Fink athome and told some member of his family that the Company did not need TedFink on the "Stetson Hat" job, and for this reason he was not to report there thenext morning for work. Sometime later that evening Ted Fink called him andsaid that he had talked to Kennedy and that the latter had told him not to reporton the job, but that be was going to do so, and "defied" anyone to take him offthe job 30Shortly after Faix's conversation with Ted Fink, he called Charles Fink andinstructed him not to put Ted Fink to work the nextmorningon the "StetsonHat" job, and at thesametime related to him [Charles Fink] the gist of TedFink's conversation about the Union.According to the credible testimony of Charles Fink, neither Ted Fink noranybody else was hired to complete the job at "Stetson Hat."He went aheadwith the crew he had and finished the job.He testified, however, that by sodoing, the completion of the job was delayed somewhat, and he was forced topush the men "a little harder" than he ordinarily would have done.In all itrequired about 7 or 8 days to complete the job.As indicated above both Barr and Faix denied that either Kennedy or anybodyelse from the Union instructed them to refuse employment to Ted Fink. They10 In thisconversation Ted Fink told Faix abouthis conversationwith Kennedy, whichhas been described above. PHILADELPHIA IRON WORKS,INC.617admitted however that somebody in the office talked to someone from the Unionon or about the dates that the "Fink"incident occurred,September 11 and 12,1951.An examination of their testimony both individually and collectively inthis regard reveals a maze of inconsistencies,contradictions, and outright im-probabilities.The undersigned has carefully reviewed the record and quitefrankly he is unable to make"heads or tails"of their testimony as regards therefusal of the Respondent Employer to permit Ted Fink to work on the"StetsonHat" job.Even a cursory examination of their testimony in this regard by oneinexperienced in such matters would reveal this.Particularly that of Faix, nobonly does the record reveal a list of unresponsive,unintelligent,and quite frankly,evasive answers to the questions posed to him by the General Counsel, but hisdemeanor which the undersigned had ample opportunity to observe,belie hisdenials as regards the role played by Kennedy and/or the Union in the decisionof the Respondent Employer to deny Ted Fink employment on the"Stetson Hat"job.Under such circumstances,and upon the record as a whole,particularly theundenied and uncontradicted testimony of Charles Fink and James J. Ryan [ofwhom more anon],the undersigned cannot give any credence to their denials asregards the Ted Fink incident.Finally, the undersigned is convinced that the uncontradicted and undeniedtestimony of James J.Ryan, as regards a conversation he had with John J.Kennedy shortly after the Ted Fink incident occurred,further belies the denialsof Barr and Fain as regards the role Business Agent Kennedy played in causingthe Respondent Employer to deny employment to Ted Fink on the"Stetson Hat"job.According to Ryan, who at all times material herein was a vice presidentof Local No.13, he met with Kennedy socially a few days after Ted Fink wasdenied employment by the Respondent Employer, and whiletheywere sippinga beer or two,Kennedy told him without any preliminary conversation as regardsTed Fink,or as Ryan put it"out of a clear sky," "... Fink tried to get wisethis week. . . ."Ryan asked him what he meant,and Kennedy replied, "... Oh,he went up to the Philadelphia Iron and tried to get his own job,but I knockedhim back on the list."[Emphasis supplied.]Both Respondents,particularly the Respondent Union,objected to the admissi-bility in evidence of the testimony of Foreman Charles Fink as regards his con-versationwith Vice-President Faix and the instructions he received from Faixnot to employ Ted Fink on the "Stetson Hat" job, on the grounds that it was"thrice-removed"heresay.The undersigned overruled their objections and per-mitted the testimony to stand on the record.The Respondent Union commentedat some length on this ruling at the hearing herein and also in its brief.Theundersigned has considered its contention in this regard and finds it to be com-pletely without merit.To begin with Charles Fink's testimony that he had aconversation with Faix is not heresay. It is a fact.Moreover what Faix saidto Fink is not heresay in and of itself.It is merely a part of the conversation.Faix was in the courtroom at the time Fink's testimony in this regard waselicited.He was available as a witness for the Respondent Union to rebut anyor all of Charles Fink's testimony.In fact he was so used and did in fact andeffect deny the crucial points in Fink's testimony.This is not"hearsay."Theundersigned agrees with counsel for the Respondent Union that if Fink'stestimony stood alone,then that portion of the related conversation that someonefrom the Union told Barr not to hire Ted Fink,and that Barr then told Faix,then that portion of Fink's testimony would be objectionable as heresay and nofinding could properly be made on such testimony.As the undersigned sees itCarl Fink's testimony that Fain told him not to put Ted Fink to work on the"Stetson Hat"job because someone from the Union called the office in this regard 618DECISIONSOF NATIONALLABOR RELATIONS BOARDis not heresay.Particularly since Faix was the Respondent Employer's vicepresident and superintendent of construction and had overall supervision of thisjob, as well as all others undertaken by the Company, and Charles Fink was ad-mittedly its long-time employee and foreman in charge of the job at issue, thenany instructions given Fink by Faix in the conversation is a farcryfrom objec-tional heresay.Assuming that it was heresay, the testimony was neverthelessadmissible because other witnesses called by the General Counsel confirm CharlesFink's testimony in its ultimate effect on the issues involved herein. That is theevents that flowed from Faix's instructions to Fink as regards placing Ted Finkon the "Stetson Hat" job are amply demonstrated in the record by the uncontra-dicted and credited testimony of James J. Ryan, and portions of the testimony ofCharles Fink and Ted Fink.Moreover, Ryan's testimony, since he was at thetime a vice president of Local No. 13, was in effect an admission against intereston the part of the Respondent Union. Again, assuming that the testimony ofCharles Fink was hearsay, it clearly [in view of the above] was "probativeheresay."It is well settled that "the requirement that the administrativefinding accord with the substantial evidence does not forbid administrative utiliza-tion of probative heresay in making such findings.""Now as to the contention of the Respondents that Barr's testimony as re-gards the hiring of approximately five employees during the year 1951 withouthaving them cleared through the Union, rebuts any and all of the contentions ofthe General Counsel that they operated under an illegal agreement, understand-ing, or arrangement as regards the hiring and employment of persons comingunder the jurisdiction of the Union. In the considered opinion of the under-signed Barr's testimony in this regard, even if it could be assessed as being 100percent true in all its ramifications, nevertheless is without any probative valueas regards this particular issue for the simple reason that the agreement speaksfor itself.Consequently, any parole evidence to the effect that the parties meantotherwise than what they said or conducted themselves in a manner oppositeto the plain and unambiguous language of the agreement is clearly violative ofthe parole evidence rule, and entitled to little or no weight and certainly is ofno probative value in the determination of the issues involved herein.Concluding FindingsFrom all of the above the undersigned finds that Ted Fink, the charging partyherein, was hired by the Respondent Employer on the afternoon of September 10,1951, and shortly thereafter on the same date was discriminately refused em-ployment by the Respondent Employer at the request and behest of the Re-spondent Union, because he had chosen to refrain from using its "out-of-work"list as a prerequisite to securing employment with the Respondent Employer.The undersigned further finds that John J. Kennedy, the Union's business agent,having been informed by Ted Fink that he intended to go to work for the Re-spondent Employer without first being cleared by the Union for said job,there-afterinstructed the Respondent Employer to refuse employment to said TedFink ; that shortly thereafter John Faix, the Respondent Employer's vice presi-dent and superintendent in charge of construction called Charles Fink, Respond-ent Employer's foreman on the "Stetson Hat" job, and instructed him to denyemployment to Ted Fink because of the complaint lodged with the RespondentEmployer as regards Ted Fink's employment, by the Respondent Union's business"Quoted portionfromWillapointOysters,Inc. v. Ewing,174 F.2d 676, 690, certioraridenied 338 U. S. 860.See alsoN. L. R. B. v. Ford Motor Co.,114 F.2d 905,911 (C. A. 6),certiorari denied312 U.S. 689;andCudahy Packing Companyv.N. L. R.B., 102 F. 2d745, 750, (C. A. 8), certioraridenied 808 U. S. 565. PHILADELPHIA IRON WORKS, INC.619agent,John J. Kennedy; that shortly thereafter on the same date, September 10,1951, John Faix so informed Ted Fink ; that as a result of all of this Ted Finkdid not report to the "Stetson Hat" job for the reasons set forth above. Theundersigned further finds that the refusal of the Respondent Employer to employTed Fink was because of its written agreement with the Union, which providedinter aliathat the "working conditions" of Local No. 13shallprevail in all theemployment practices of the Respondent Employer."The undersigned further finds that the Respondent Employer did offer toTed Fink employment on or about October 8, 1951, at a job site in the Stateof New Jersey, which was outside the geographical jurisdiction of the Unionherein and that Ted Fink accepted the offer of employment and thereafter workedfor the Respondent Employer until the job was completed.The undersigned further finds that the Respondent Union ceased its discrim-inatory practices as to Ted Fink sometime in March 1952, when they permittedhim to secure employment at a job in the city of Philadelphia, Pennsylvania,with another employer, and that at least since on or about that date has notengaged in discriminatory tactics as regards his hire or tenure with the Re-spondent Employer herein or any other employer with whom it has contractualrelations, insofar as the record herein discloses."As the undersigned sees it the vice of the conduct of the Respondents hereinliesin its inclusion of the provisions of the "Working Conditions and Scale ofWages of Local Lodge No. 13" in their agreement, which has been found to havebeen in full force and effect at all times material herein.From this stems theillegal conduct of the Respondents as regards Ted Fink.The undersigned under-stands why the parties entered into such an agreement.He is not unmindfulof the fact that the working arrangement between the parties was amicable,practical, and in many respects a salutary solution to their mutual problems.But these commendable arrangements as well as any predilections the under-signed might possibly have one way or another are beside the point, for thesimple reason that the law says such arrangements are illegal. That beingso the undersigned further finds herein below that the General Counsel hasmaintained the burden of proof necessary to make thebelow findings as re-gards both of the Respondents herein.The undersigned finds that the inclusion of the "working conditions" ofLocal No. 13 in the agreement between the parties provided for not only thepreferential hiring of the union members, but the mandatory use of the Union's"out-of-work" list when employees were to be hired by the Respondent Employeron jobs coming under the geographical jurisdiction of Local No. 13; that suchprovisions were therefore illegal in view of the provisions of Section8 (a) (3)and 8 (b) (2) of the Act; 14 and that its execution by the parties constitutedunfair labor practices on the part of the Respondent Employer herein withinthe meaning of Section 8 (a) (1), (2), and (3) of the Act and on the part ofthe Respondent Union within the meaning of Section 8 (b) (1) (A) and (2)'ain spite of the "savings' clause" inserted in said agreement.161' Seesupraas regardsthe "Agreement."18 Since such matters as these are properly subjects of"Compliance" the undersigned seesno necessity in elaborating on the factual data in this regard in the record in this Interme-diate Report.14Port Chester Electrical Construction Corporation,97NLRB 354.Essex County VicinityDistrict Council,Carpenters,etal.,95 NLRB 969, 972, 993-994;Jultus Resnick, Inc.,86NLRB 38, 39, 49, 54 ; and cases cited therein.15Red Star Express Lines of Auburn,Inc.,93 NLRB 127-128 ;Monolith Portland CementCompany,94 NLRB 1358,1362-63 ;Childs Company,93 NLRB 283.1sThe Port CheaterandEssex Countycases,supra,;Hazel-Atlas Glass Company,85 NLRB1305;0. F. Shearer4Sons,93 NLRB 1228. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy the conduct described above theundersignedfurther finds that TheodoreEarl Fink was refused employment on September 10, 1951, by the RespondentEmployer at the request and demand of the Respondent Union forhis refusaland failure to use the Union's "out-of-work" list as a vehiclefor such em-ployment.Such conduct is clearly violative of the rights guaranteedemployeesin Section 7 of the Act, which providesinter aliathat employeesmay engagein union activities orrefrainfrom doing so.Theodore Earl Finkchose to exer-cise his statutory right to refrain from using the facilities of the Union's "out-of-work" list in his procurement of employment.His decision to do so waswell within his statutory rights and neither the Respondent Employer nor theRespondent Union has a legal right to penalize or discriminateagainst himbecause he chose to exercise the rights guaranteed him and all employees bySection 7 of the Act.Accordingly, the undersignedfindsthat by the conduct described above theRespondent Employer violated Section 8 (a) (1), (2), and (3) of the Act, andthe Respondent Union, Section 8 (b) (1) (A) and 8 (b) (2) of the Act17IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the activities of the Respondent Company described in sectionI, above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents engaged in unfair labor practices, theundersigned will recommend that they cease and desist therefrom and takecertain affirmative action in order to effectuate the policies of the Act.As indicated immediately above the problem of devising a remedy for thediscriminatory refusals to employ Theodore Earl Fink presents considerabledifficulty in view of the nature of the Respondent Employer's business, partic-ularly its field operations in which Fink sought employment.As pointed outabove the Respondent Employer erects smokestacks, installs boilers, and en-gages in ahost of allied operations over a wide area and each field job is ofuncertain duration. In general, it appears that the Respondent Company hiresa complement of employees [or a crew] necessary for each project and termi-nates their employment upon completion of the project.The Respondent Em-ployer does not employ a full crew of employees on a permanent basis for itsfield operations and shift them from job site to job site. It does, however, havea few employees who are members of and represented by the Respondent Union,who are classed as permanent employees such as Charles Fink, who is calleda "foreman" but on the "Stetson Hat" job carried on the payroll as a "lead-man."Such employees as Charles Fink are shifted from job to job. Thecharging party herein, Theodore Earl Fink, cannot be so classified in view ofthe nature of the job he was discriminately refused employment on by theRespondent Employer.Since the "Stetson Hat" job was completed long before the hearing hereinwas held, and the Respondent Employer insofar as the record herein is con-17As regards the applicability of Section 8 (b) (2) to the facts found herein,see thereasoning of the Board and the Trial Examiner inTheRadioOf)lcer8'Union of the Com-mercial Telegraphers Union,AFL, (WilliamChristianFowler),93 NLRB 1523, CaseNo. 2-CB-91, April 18, 1951. PHILADELPHIA IRON WORKS, INC.621cerned had paid off the "crew"usedon that job, then such circumstances miti-gate a forthright recommendation for the Respondent Employer to offer Finkemployment forthwith.This is particularly true since the Respondent Em-ployer offered to Fink on October 8, 1951, employment elsewhere which heaccepted.Even though this was outside the geographical jurisdiction of theUnion herein it is evidence to be considered in assaying the Respondent Em-ployer's positionherein.Therefore it will be recommended that the Respondent Employer, PhiladelphiaIron Works,Inc., offer Theodore Earl Fink immediate employment on one of itsoutside-the-plant jobs or as soon thereafter as jobs within the geographicaljurisdiction of the Union are available, as a craftsman as defined in the writtenagreement between the Respondent Employer and the Respondent Union or atany job at which he is qualified to perform, and that the Respondent Unionnotify the Respondent Employer in writing that it will not object to, but on thecontrary now requests, Theodore Earl Fink's immediate hire in accordance withthe recommended offer by the Respondent Employer set forth herein immedi-ately above 18Since it has been found that the Respondent Employer and the RespondentUnion are both responsible for the discrimination suffered by Theodore EarlFink it will be recommended that they jointly and severally make TheodoreEarl Fink whole for any loss of earnings he may have suffered by reason of thediscrimination against him, by payment to him of a sum of money equal to thatwhich he would have earned in the employ of the Respondent Employer fromSeptember 12, 1951, to the date the job at "Stetson Hat" was completed, asshown by the job records of the Respondent Employer, which the undersignedrecommends be made available to the designated agents and/or representativesof the Board."Upon the basis of the foregoing findings of fact and upon the record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.Local No. 13,International Brotherhood of Boilermakers,Iron Shipbuildersand Helpers of America, AFL, is a labor organization within the meaning ofSection 2(5) of the Act.2.Philadelphia IronWorks, Inc., of Philadelphia, Pennsylvania,is an em-ployer within the meaning of Section 2 (2) of the Act.3.By executing and including in their agreement of August 1, 1950, and which... shall remain in full force and effect until July 31, 1951, and from year toyear thereafter,"and which by its terms was in full force and effect at all timesmaterial herein,provisions which were mandatory on the part of the RespondentEmployer, to abide by and conduct its affairs as regards the hire and tenureof employment of members of the Respondent Union, as set forth in the "Work-ing Conditions and Scale of Wages of Local Lodge No. 13" which rules pro-vided,inter alia, "...No. 17.Only members in good standing shall be employedon all jobs coming under the jurisdiction of Lodge No. 13.All such men shall behired through the Business Representative of Lodge No. 13."As a condition ofemployment by Respondent Employer, said Respondent Employer committed un-fair labor practices within the meaning of Section 8 (a) (1), (2), and (3) ofthe Act, and the Respondent Union committed unfair labor practices withinthe meaning of Section 8 (b) (1) (A) and (2) of the Act.3" SeeThe Chase National Bankof theCityof NewYork, San Juan, PuertoRico,Branch,65 NLRB 827.a CrossettLumber Company,8 NLRB 440;F. W. WoolworthCompany,90 NLRB 289. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By discriminating in regard to the hire and tenure of employment ofTheodore Earl Fink,thereby encouraging membership in a labor organization, theRespondent Employer has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.5.By causing the Respondent Employer to discriminate in regard to the hireand tenure of employment of Theodore Earl Fink in violation of Section 8 (a) (3)of the Act,the RespondentUnionhas engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b) (2) of the Act.6.By interfering with, restraining,and coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act,the Respondent Employer hasengaged in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.7.By restraining and coercing employees of the Respondent Employer in theexercise of their right to refrain from any and all of the concerted activitiesguaranteed by Section 7 of the Act,the Respondent Union has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (b) (1) (A)of the Act.8.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]SYMNSGROCER Co., AND IDAHO WHOLESALE GROCERY Co.andTEAM-STERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS UNION, LOCALNo. 983, AFL.Case No. 19-CA-481.March 16,1953Decision and OrderOn September 15, 1952, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent Symns Grocer Co., hereinafter called Symns, had engagedin and was engaging in certain unfair labor practices and recommend-ing that it cease and desist therefrom and take certain affirmative ac-tion,as setforth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also found that the Respondent IdahoWholesale Grocery Co., as successor of Respondent Symns, was re-sponsible, jointly and severally, with Respondent Symns, for remedy-ing the latter's unfair labor practices.Thereafter, the Respondentsfiled exceptions and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersStyles and Peterson].The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed. The rulingsare hereby affirmed.The Board has considered the Intermediate Re-port, the briefs and exceptions, and the entire record in the case and103 NLRB No. 63.